DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 26 and 27 recite the limitation "the calcium salt" in Claim 24.  There is insufficient antecedent basis for this limitation in the claim.

Claims 32-34 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The word “about” is indefinite.  The instant specification does not provide any direction as to the metes and bounds to the term.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holzl et al. (2015/121445).
Regarding claims 24, 35-40:  Holzl et al. teach a composition comprising a polyolefin, a claimed benzofuranone compound, and a hindered phenolic antioxidant AO-1 or AO-2 [page 64; Examples; Tables; Claim 1].
	Regarding claim 25:  Holzl et al. teach polypropylene [Examples; Table A-1-1].
	Regarding claim 26:  Holzl et al. teach polyethylene [Examples; Table A-2-3].
	Regarding claims 27-29:  Holzl et al. teach the claimed hindered phenolic antioxidants AO-1 or AO-2 [Examples; page 64]. 
	Regarding claims 30-31:  Holzl et al. teach the claimed phosphite stabilizer, Phos-1 [page 64; Examples; Tables].
Regarding claim 32:  Holzl et al. teach 105 ppm benzofuranone compound [Examples; Tables].
	Regarding claim 33:  Holzl et al. teach 500 ppm AO-1 or AO-2 [Examples; Tables].
	Regarding claim 34:  Holzl et al. teach a weight ratio of 105/500 = 0.21 [Examples; Tables].
	Regarding claim 41:  Holzl et al. teach the claimed compound as Example S-8 (compound 108) [page 63].
	Regarding claim 42:  Holzl et al. teach a shaped article [pages 44-47; Examples].
	Regarding claim 43:  Holzl et al. teach a method of melt blending [Examples].

Claim(s) 44-45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holzl et al. (2015/121445).
Holzl et al. teach a composition comprising a claimed benzofuranone compound and a hindered phenolic antioxidant AO-1 or AO-2 [page 64; Examples; Tables; Claim 1].  Holzl et al. teach 105 ppm benzofuranone compound [Examples; Tables].  Holzl et al. teach 500 ppm AO-1 or AO-2 [Examples; Tables].  Holzl et al. teach a weight ratio of 105/500 = 0.21 [Examples; Tables].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,590,263. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,913,841. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,934,423. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,941,286. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,274,197. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 24-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 7-23 of copending Application No. 16/628570. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 24-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-42 of copending Application No. 16/628570. Although the claims at issue are not identical, they are not patentably distinct from each other.  The “essentially no hindered phenolic antioxidants” of copending claim 27 includes at least some amount of a hindered phenolic antioxidant.  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763